

Exhibit 10.5
 
GUARANTY


Edina, Minnesota
February 20, 2007


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce Commerce Bank (with its participants,
successors and assigns, the “Bank”), at its option, at any time or from time to
time to make loans or extend other accommodations to or for the account of CorVu
Corporation (the “Borrower”) or to engage in any other transactions with
Borrower, the undersigned hereby absolutely and unconditionally guarantee to the
Bank the full and prompt payment when due, whether at maturity or earlier by
reason of acceleration or otherwise, of the debt, liability or obligation of
Borrower to the Bank evidenced by or arising out of the Term Loan Agreement
dated as of the date hereof between the Borrower and the Bank, as such Term Loan
Agreement may be amended from time to time (the “Term Loan Agreement”) (all such
debts, liabilities and obligations collectively referred to as the
“Indebtedness”).
 
The undersigned further acknowledge and agree with the Bank that:
 
1.    No act or thing need occur to establish the liability of the undersigned
hereunder, and no act or thing, except payment in full and discharge of all
Indebtedness, shall in any way exonerate the undersigned or modify, reduce,
limit or release the liability of the undersigned hereunder.
 
2.    This is an absolute, unconditional and continuing guaranty of payment of
the Indebtedness and shall continue to be in force and be binding upon the
undersigned, whether or not all Indebtedness is paid in full, until this
guaranty shall be revoked prospectively as to future transactions, by written
notice actually received by the Bank, and such revocation shall not be effective
as to Indebtedness existing or committed for at the time of actual receipt of
such notice by the Bank, or as to any renewals, extensions and refinancing
thereof. If there is more than one undersigned, such revocation shall be
effective only as to the one so revoking. The death or incompetence of the
undersigned shall not revoke this guaranty, except upon actual receipt of
written notice thereof by the Bank and then only as to the decedent or the
incompetent and only prospectively, as to future transactions, as herein set
forth.
 
3.    If any of the undersigned shall die, and if within 90 days of death a
replacement guaranty shall not be provided by the decedent’s estate or another
replacement guarantor reasonably acceptable to the Bank, the Bank may declare
the decedent’s liability under this guaranty to be immediately due and payable.
 
4.    Notwithstanding anything to the contrary contained herein, the liability
of the undersigned hereunder shall be limited to a maximum principal amount for
all of the undersigned collectively as determined below plus accrued interest
thereon and all attorneys’ fees, collection costs and enforcement expenses
referable thereto. The maximum principal amount of this guaranty initially shall
be $300,000.00. Upon certain circumstances described in the Term Loan Agreement,
the maximum principal amount of this guaranty may be reduced to $200,000.00 or
to $100,000.00 or this guaranty may be released in its entirety. Indebtedness
may be created and continued in any amount, whether or not in excess of the
maximum principal amount stated in this Paragraph, without affecting or
impairing the liability of the undersigned hereunder. Any payment made by the
undersigned under this guaranty shall be effective to reduce or discharge its
liability, only if accompanied by a written transmittal document, received by
the Bank, advising the Bank that such payment is made under this guaranty for
such purpose. The Bank may apply any sums received by or available to the Bank
on account of the Indebtedness from Borrower or any other person (except the
undersigned), from their properties, out of any collateral security or from any
other source to payment of the excess. Such application of receipts shall not
reduce, affect or impair the liability of the undersigned hereunder.
 
5.    The undersigned will not exercise or enforce any right of contribution,
reimbursement, recourse or subrogation available to the undersigned against any
person liable for payment of the Indebtedness, or as to any collateral security
therefor, unless and until all of the Indebtedness shall have been fully paid
and discharged.
 
 
 

--------------------------------------------------------------------------------

 
 
6.    The undersigned will pay or reimburse the Bank for all costs and expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the Bank
in connection with the protection, defense or enforcement of this guaranty
whether suit is commenced or not, including costs and expenses in any litigation
or bankruptcy or insolvency proceedings.
 
7.    Whether or not any existing relationship between the undersigned and
Borrower has been changed or ended and whether or not this guaranty has been
revoked, the Bank may, but shall not be obligated to, enter into transactions
resulting in the creation or continuance of Indebtedness, without any consent or
approval by the undersigned and without any notice to the undersigned. The
liability of the undersigned shall not be affected or impaired by any of the
following acts or things (that the Bank is expressly authorized to do, omit or
suffer from time to time, both before and after revocation of this guaranty,
without notice or approval by the undersigned): (i) any acceptance of collateral
security, guarantors, accommodation parties or sureties for any or all
Indebtedness; (ii) any one or more extensions or renewals of Indebtedness
(whether or not for longer than the original period) or any modification of the
interest rates, maturities or other contractual terms applicable to any
Indebtedness; (iii) any waiver or indulgence granted to Borrower, any delay or
lack of diligence in the enforcement of Indebtedness, or any failure to
institute proceedings, file a claim, give any required notices or otherwise
protect any Indebtedness; (iv) any full or partial release of, settlement with,
or agreement not to sue, Borrower or any other guarantor or other person liable
in respect of any Indebtedness; (v) any discharge of any evidence of
Indebtedness or the acceptance of any instrument in renewal thereof or
substitution therefor; (vi) any failure to obtain collateral security (including
rights of setoff) for Indebtedness, or to see to the proper or sufficient
creation and perfection thereof, or to establish the priority thereof, or to
protect, insure, or enforce any collateral security; or any modification,
substitution, discharge, impairment, or loss of any collateral security; (vii)
any foreclosure or enforcement of any collateral security; (viii) any transfer
of any Indebtedness or any evidence thereof; (ix) any order of application of
any payments or credits upon Indebtedness or upon any other obligations of
Borrower to the Bank; (x) any election by the Bank under §1111(b)(2) of the
United States Bankruptcy Code. The undersigned waive any right the undersigned
may have to a discharge now or hereafter under Uniform Commercial Code § 3-605.
 
8.    The undersigned waive any and all defenses, claims and discharges of
Borrower, or any other obligor, pertaining to Indebtedness, except the defense
of discharge by payment in full. Without limiting the generality of the
foregoing, the undersigned will not assert, plead or enforce against the Bank
any defense of waiver, release, discharge in bankruptcy, statute of limitations,
res judicata, statute of frauds, anti-deficiency statute, fraud, incapacity,
minority, usury, illegality, marshaling or unenforceability that may be
available to Borrower or any other person liable in respect of any Indebtedness,
or any setoff available against the Bank to Borrower or any such other person,
whether or not on account of a related transaction. The undersigned expressly
agree that the undersigned shall be and remain liable for any deficiency
remaining after foreclosure of any mortgage or security interest securing
Indebtedness, whether or not the liability of Borrower or any other obligor for
such deficiency is discharged pursuant to statute or judicial decision.
 
9.    The undersigned waive presentment, demand for payment, notice of dishonor
or nonpayment, and protest of any instrument evidencing Indebtedness. The Bank
shall not be required first to resort for payment of the Indebtedness to
Borrower or other persons or their properties, or first to enforce, realize upon
or exhaust any collateral security for Indebtedness, before enforcing this
guaranty.
 
10.    If any payment applied by the Bank to Indebtedness is thereafter set
aside, recovered, rescinded or required to be returned for any reason
(including, without limitation, the bankruptcy, insolvency or reorganization of
Borrower or any other obligor), the Indebtedness to which such payment was
applied shall for the purposes of this guaranty be deemed to have continued in
existence, notwithstanding such application, and this guaranty shall be
enforceable as to such Indebtedness as fully as if such application had never
been made.
 
 
2

--------------------------------------------------------------------------------

 
 
11.    The liability of the undersigned under this guaranty is in addition to
and shall be cumulative with all other liabilities of the undersigned to the
Bank as guarantor or otherwise, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
 
12.    This guaranty shall be enforceable against each person signing this
guaranty, even if only one person signs and regardless of any failure of other
persons to sign this guaranty. If there is more than one signer, all agreements
and promises herein shall be construed to be, and are hereby declared to be,
joint and several in each of every particular and shall be fully binding upon
and enforceable against either, any or all of the undersigned. This guaranty
shall be effective upon delivery to the Bank, without further act, condition or
acceptance by the Bank, shall be binding upon the undersigned and the heirs,
representatives, successors and assigns of the undersigned and shall inure to
the benefit of the Bank and its participants, successors and assigns. Any
invalidity or unenforceability of any provision or application of this guaranty
shall not affect other lawful provisions and application hereof, and to this end
the provisions of this guaranty are declared to be severable. Except as provided
in Paragraph 2 relating to revocations, this guaranty may not be waived,
modified, amended, terminated, released or otherwise changed except by writing
signed by the undersigned and the Bank. This guaranty shall be governed by the
laws of the State of Minnesota. THE UNDERSIGNED WAIVE NOTICE OF THE BANK’S
ACCEPTANCE HEREOF AND WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION BASED ON
OR PERTAINING TO THIS GUARANTY. The undersigned hereby irrevocably submit to the
jurisdiction of the Minnesota District Court, Fourth District, and the Federal
District Court, District of Minnesota, Fourth Division, over any action or
proceeding arising out of or relating to this guaranty and agree that all claims
in respect of such action or proceeding may be heard and determined in any such
court.
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this guaranty has been duly executed by the undersigned the
day and year first above written.
 

              /s/ James L. Mandel     James L. Mandel        

 

              /s/ Joseph C. Caffarelli     Joseph C. Caffarelli        

 

              /s/ David C. Carlson     David C. Carlson        

 
 
4

--------------------------------------------------------------------------------

 
 